    Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 1 of 13
0
                                                                                                                   3/512019 3 p2 PM
                                                                                        Maulyn 6inyess - D1511rc( Cleak HamS County-
                                                                                                            ~~"~IopeNo 31691744
                                       2019-16282 I Court: 061                                                     BV Netson Cuero
                                                                                                             Filed 3i5/2019 1 30 PM

                                                Nt)


     ROBLRT SAL(`F"I'TI,                                                       IN "I'HI= iIIS'[RICT C'OURT OF
                       1'1<rrrrrrf/,                        ~
                                                            ti
     t                                                      `                      ti 1RRIS ('c?1 1Ni)l _ I'ENAS
                                                            ~
     alCJ PROI'i:R I l(ASt_ Ai. I 1-                        61
     CCt1t1PAN1 ,                                           ~
                       1 hyrrrclunr                         ti                           lt , l)it'I;1[ [)1STRIC"f



                                       PLAIIV'> IF Itr'S ORfGIN,kL PETITION

            Plarntiff Rclbert Salcettl ("Plarntiff" or "Salcettr") complain~ of' Defcndant ;11(; Prupertv

    Casualtti• CotnpanN• ("Defendant" or -'AIG"), and tiles Plainirfi-, Orrimnal Petrtiun and hetebti•

    respecttull)• sllo'~ks unto Ihe Court as follows

                                          1.     Dlti('OVERI' CONTROL. PL1N

            t         Plarnt1ff inlend~, tt) conduct disc01vetti under Le~el 3 of lexas Rttle of Ctt•rl

    Proc:edtlre 190

                                                      Il.    PARTfFI~,

            2         Platntrtt'Robert Salcettl rti an rndlN Idual resrdins;ln I larn~ t'orrnt%. 1 eus

            I
                      Defendant IICT is a fcvergn tn5urance compam• coriduclln" busines,~ rn the State of

    1 etas and it5 c.antact snd busrne5s tn the State of Teaas ~a~ e t rse to the facty ~tnd ctrcuntstance5

    that constttute the hasr5 of thrs lati4suit Defendant :1M mwv he tieR-ed wth process h\ serN ing rts

    iegistered ai-yent for servlce c1f process Corporatron Sen,ice C ompanv, at 2 1 1 E:atit 7l" Street, 5uIte

    620 Austln_ Te\as 74701-3214, or- wherever else it n1av be f'nund
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 2 of 13




                                        I1 f.   JI1RitiUICTiQN $ N'F'ViIF

        -t       'I'he C'ourt ItaS luiisdiction rner l~efendant 1t(i hrrause it vti a corpnratsoat Ehal

conduct5 bu5Hnc55 m the State of TeNiis Further. the anuotmt in controNeisN is %itthin the

jurisdicttonal liniits ot'the CcsuIrt

        ~        Venue is proper in Harits County bccautie all or a stibetantial pail of thc events os

()mjssjon5 =i~~inr riee to the claitn ~ccurted in Has ►C~~untY,
                                                       ii       Tekas , ~'c~~' "1~EX CI~' Pk ,~C` R RLNt

COnF § 15 00-2(a)( I)      ,ldditunnally the rnsured propert~ i~a5 situated m Ilafris C'ountv, 1'exas

~ee rd at a 15 ()32


                                        IV,     F,i('TUAL Bm'k(:l2UUND

        6        Plaintitt' is the omner of a homeomner insruance policy polim ai(irtiber P('(i

008471.)540b isslted hr the Dei'eridant. :1I(i (the "Poljcy")

        7        Plaint► ffot-+ned the intiured property that is speciiicallN, locatecl at ]Nc>> Lal.eside

Forest 1 ane, EloustOn. I'exas 77042 (the 'I'iopertv")

        R        Defeudatit, a1G. or- tts agent sold the Policy msurnng the Piopei ty tc► the Plaintiff

        9        ,AIG prnvided a Risl: Management Report based on a site %t5it that i\,as completed

on Ma~ 13. 201 i The total ,aluation for the Property b< AIG at that t,me \ias $2,~t22,710 24

        10       In late Aus;t►st oi'?017, Hurrncane Iiaize~ strucl. Houtitun, causinf, a signtticant

buildup of 1111poundecl «atei at the Addicks and Barl.er ReSernc»rs While much oi' Houstnn

experienced t7ooding as a retiult efthe htirricane, the Plaintit't ti Prepeilti remained unaffected bv

the hurricane T'he Plainbtl"s Property N~as not dama,ed bv «End oi tainlall iiom Hurricane

Harvev Howe%er, on or before AuMIst V►,'017 the L' S Arm~ C'orp` of I-ngineer, intentionally

ieleased 1111pounded Ltiaterfrcmi tlle Addicl,s andlorl3arker Reser~oir5, thetehti inundating I3uffalo

Bayou domnstteam (the ''Release') Plaintit't"ti Property. which i5 Iocated near Bu1F110 BaNloii,




                                                      2
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 3 of 13




sustamed srgnificant damage as a result of the Release Aftet tiuch Release. PlarntitTfiled a claim

«, ith hrs tnsurance company, AIG, i'or the damages to hrs home caused b~. the Release of the

rmhounded water

        11      Plaintifl'timelv reported and sttbmttted his claini to Defendant AIG, against the

Policti• for damages caused to the Propettv as a re5ult ofthe Release Plaintifl asl,ed that AfG cover

the cost of repairs to the Propertv pursuant to the Policy anct anv othe av ailable covera,eti under

the Policy Plaintiff perf'ortned all hi5 obli;ahons tinder the Polrcti liy p► oN idm~, A1G with all the

requested rnfo,matron

        1II     AIG as5i,jned claitrt number 005M44 to ,aid claim

        131     AT(i retarned Rimkus t'onsultun, (irottp fo rnspect the Pioperty and tlie darna~;e

thereto The report noted that the source of the damage to the Propertv tva-, "i~ater to a depth ot'

approxttnately 15 feet above the rear yard grade elevation " The rept`rt acc;ehted Platntity' s

observatron that the Propertv uas not damaged untrl rmpounded water isas let loose from the

Addicl.s and Bar{.er Reservoirs The water from the Release sat in the house for approxrmately

two week5 betine receding The report also noted that thcre tivas no «ind=related damage to the

re5tdence

        14      The cost to repair the iteins damaged dtre to the Release r5 $2,s24,250 Plaintrff"s

darna;e5 are based upon a repoti rssued bti VenClaim- Inc I"\ C'1") rssueci Selitember 28, 2017,

a5 well as contractor estrmates for rtems not cotiered bv the V('I teport             After deducting

$ 1.000,000 that Plamtiff received from other ba5ic and excess rnsuranee, AIG is responstble for

payitig Plaintrff$1,525,?5(>

        I5      Un or about December 4, 2017, AiG sent Plaintrff a letter denvrng the claim on the

hasis that Section D of the Policy excludes covera`
                                                  .;e for damage caused bv "tlood " AIG relred




                                                   3
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 4 of 13




on the Riltikus teport f6i 4ts (letei7iirnatron that "tloodzng" wa5 the sole cause of the damaoc to the

Property, but Rimkus' irtNestigatol tvas not qualrtied to pl'ovrde anv guidance as tn whether the

I'roperty damage fell ivithrn AIG's coveragc as provided by the tetitis of the Polic\, Morerner,

Rrmt.us' use of the term `flood' did not comport tiaith the narroxv definitlon of"tlood" as provrded

bv the Polic}

        16      In providrng its denial. •11G dtd not discu55 that the ternt ' tlood" is riarrowl)

detined bv the Policti as I'yllowti

        "Fllood mean,

                1 ageneral and temporary condltlUn of partial oi complete inundatron of'
                   normallv dn, land area fi•om

                        a   Overflo« of inland or ticial tivaters,

                        b   Unusual and rapid accurtullatlon or nin(itl' ot' surface «aters from any
                            sotirce, or

                        C ~'IL1dflU„•       '

Accordrnglv. not all inundation of land bv ivater are "floods." as that tenn rs usecl in the Policy

The damage to Plaintifl's Plopert5 was not caused bN any of the excepted e~ents lrsted rn the

Polrc~, It did not result from the overflow of inland water, did not result from surface water, or

mudflow Instead, the Propert)r w•as dama-ed bv tnipounded watei ieleased frcim a dam

Accordinal4, AIG's reftlsal to pav the claim is unfounded and rnntradictti the insurance contract

        17      "I'o date. AIG contrttues to delay the payment for all the clamage., to the Property

coveretl under the Polrcy As stich, Plarntit'r5 claim remains tinpard

        1A      AIG failed to perform its contractual dutv to aclequatelN comhensate Plamtiffunder

the ternis of the Poltcv Speciticallv, Defendant farled and refttsed to fully pav the proceeds of the

Poliev, altlhouxh due de►rtand w•as made for proceeds to be paid rn art amount sufticrent to co-vel




                                                    4
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 5 of 13




the damaged I'ropertv and all condrtions precedent to recovery upon the Policy had lieen carried

otrt and acconiplished by PlaintitT AIG's condtict constitutes bieach of the insuiance contract

betwccn AIG and Plairitiff

        19      Defendattt, A1G, misrepresented to Plaintiff that damage to the Propertv was not

covered under the Policv, even though the damaae was caused bv a covered occtErrence More

specificallv, AIG invoked a nuniber of inapplicable poheti exclusiony Tlie exclu5ionti AiCr raised

did not applti to Plaintitl`s claun and were raised solel%• to dia5uade PlaiEitiff'froni pucsuing, avalid

and covered claim AIG's conduct eonstitutes a violation of the "I exas Insurance Code, Linfair

Settlement Practice:, TFt fNS COUF 54 1 000(a)(1)

        20      Defendant, A1G, failecl to make an attenipt to settle Plarntiff 5 claiizi m a faii

mannei, althouah AIG's liabifitv to PlainUfi'undes the Policv was reasonabl4 cleaj lIG's hability

Nias reasonablv ciear atter its inspection of the Property, at which tinie AIG discovered that the

damages were caused by the Release A1G's conduct constrtuted bad faith

        21      Defendant .aIG's conduct constitute5 a violation of' the Tesas Instirance Code,

Unfair Settlement 1'ractices T'EX INS CoDE 541 060(a)(2)(.1)

                                    V.      ('ONDITIONS PRECEDENT

        '1 2    AII conditions piecedent have been satisfied and met bv Plaintiff

                      N'li.   FIRST CLAiM FOR RELIEF: I3REICH OF C ONTRNCT

                Plaintitt incorporates bv reference all preiious para,raphs as if fi~ll~~ Sel fortll

herein, except for those paraaraphs that would be mcon sistcnt w
                                                               ith this cause of action

        24      A corittacl exists when there is "] ) an otTer- ?) an acceptance, i) a meeting of the

minds, 4) each partv consetits to the terms, 5) esecution and deiivery of the contract with the intent




                                                   5
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 6 of 13




that it be mutual and btnding ' Rarorc! I.ctl,it►meW Irrc- ► • (k/eco I trrllw,q. Inc•., 184 S W 3d 1, 17

(Tex hpp —Houston [ lst Dist J 2005 pet denied)

        25       At the time of the Release on or about Augt►st ?C►, 2017, PlatntitT had tn place a

policy tssued by A1G '1'he premtums irere current Plaintiff submitted a clatm to AIG fo► damage

sustained as a covered loss All condit► ons precedent to recovery were made Defendant, AIG,

wrongfuliv fatled to coniply "ith the terms of the contract wlien tt fa► led to pay the cla► m in a

timelv niannet and fatled to adhere to its duties undet the conttact AIU t5 therefore in b► each of

the contract of insurance ►ssued to Plaintiff

        26       AIG's condtuct constitutes a breach ofcontract tesulting in damages to Platntiff

                               N'll{. SEC'OND CL4IM FOR REI.IEF: DTPA

        27       Platntifl` tncotporates by reference all ptevious pa► agpaphs as iE' fullv set f'orth

herein, except for those paragraphs that would be ►nconststent vvttlt this cause ot'actton

        28       Plaintiff ts a"consumer' as defined by TEt Bt►s R CUAt ColaE § 17.}5(4)

Plarntiff sought o► acquired ~oods or servtces bv purchastn~ those goods or serv► ces from

Defendant MG llefendant, :1IG, vtolated the Texas Deceptive Trade Practices Act ("DTPA")

(TEx BL'S & COM CODE § 17 44, et secl ) because it envaged in false, mtsleadin„ and/nr deeept► Ge

acts Or practices that Pla+nttff t-elied ott to hts detntnent

        29       The acts and om► ssions of Defendant also const► tute ~iolations of the Texas

Deceptive Trade Practices Act, includ► rig, but not limited to

             a C'otnmitttri`~ false, misleadrng or deceptivc acts or practtceti a5 detined by
                ~ 17 46(b ), and

             b   tjse ofemployment of an act or ptacttce in violation ofthe Tetas lnsurance Code
                 Chaptet 541 151 et seq as desctibed herein




                                                     6
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 7 of 13




        iC►         lhe acts and onussrons of Defendant were a producmg cause of the Plaintitl"s

damages

       31           Defendanf s conduct was committed knowinglv andlor intenttonaliy because, at the

trme of the acts and practrces complarned of. Defendant had acttial a«,areness of the falsrty,

deception, or unfarrnes5 ofthe acts or piactrces grving rise to Plarntifi"s claim anci tliev acted with

a specific rrrtent that Plamtrff act tn detrimental relrance on the falsm or deceptron and/or in

detrimenta] ignorance Of tlte unfarrnetis

                  V III. THIRD CLAIht FOR RELIEP: y541 ET sEQ. TEx.1ti INbUIZ'► NCE CQDE

       32           Plaintift incorporates btir refeience all pievious paragraplz5 as if fiilly set forth

herern, except for those paragraphs that would be rnconsistent with this cause of actron

        33          nIG violated the TExASINSURANCF CUDE § 541 et seq becauae it en-aged in unfarr

andlor deceptrve acts or practrces rn the bttsrness of rnsurance Specifically, AlG- s acts and

omissions rnclude violations of

              a     fi 541 051,
              b en,a-rn`, in unfair settlement practices by (§ 541 Q60)

                        r   mtsrepresenting to Plaintiff a materral fact oi polic} prov2 sion relatino to
                            coverage at issue,

                        tr farhne to attenipt rn `,00d faith to eff'ectuate a prompt, fair_ and eclurtable
                             settlement of Plaintrff s claim with respect to which AiG's liabrlity has
                             become reasonabiv clear,

                       in   failing to promptly provide Plainttff a reasonable explanation of the factual
                            and legal basrs in the policy for AIG's denral of the claini,

                       n,   failing to affirni or denv coNerage within a reasonable time, and

                        v   refusing to pay a claim without conductui.g, a rea5onable investtf;ation of the
                            claim

              c     Mrsrepresentrng Plaintift s rnstrrance polrcy by (§ 541 061)



                                                      7
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 8 of 13




                        t   mal.ing an untrue statement of matertal fact.

                    it failrng to state a niaterial fact that is necessary to make other statements
                         made not mtslcadrng. constdering thc clrcLtllStatlCCS tUndel- whtclt the
                         statements were niade, and

                   rir makm, a statement in such a rnanner as to ntislead aieasonably prudent
                        person to a false conclusion of a matet-tal fact

             d§ 17 46(b) of the TExAs DECEPTtvE TRADE PttACTlc E AC r, r ►icorporated by TEYAs
                 INSLTtZAN(:L CUDt: § 545 I? 1

        ~4      AIG's conduct was committed knowinaly because it had actual ai~areness of the

falstty, unf'airne5s, or deceptron of tts acts or p► acttces made the basi5 for I'larntttT's claini for

damageti under the Tt:!c NS 1NSURANCE CODE

       35       Defendant's conduct descrtbed above was a producin~r cause of Plaintiff s tnjurtes

                 llX.       IFo[tRTH CLAi14f FUR RBLIEF: TEXAS [NSUR,1ti('Z!: Ci)I)E 5 542

       36       Platnttff rncorporates bNl tefe[ence all previouS paraoraplis a5 if fullv set f'orth

herern, eNcept for those paragraphs that %~ould be inconsistent wrth thts carrse of actton

        37      Texas Insurance Code Chapter 542 defiiies uni'atr clalrnti settlement pt actices in the

business of instirance AIG's acts. omrssion5, failures, and conduct that are descrrbed above

violated Chapter 442 of the Teyas Insurance Code Specifically, AlG violated Chapter 542 by not

attempttng m~ood farth to etTect a prompt, fair, and equttable settlement of a claini Submatted tn

which liability has become reasonablv clear and failtng to pati- the clarm TF.,\ h;S, CbDE §

543 003(b)(4)


        38      C haptet 542 of the Tevas Instirance Code also proN tdes fot the prompt payment of

claims by persons enaagtng m the business of insurance AIG x, tolated Chapter 542 057 by failing

to pa} Plainttft s clarm «•tthin the tinielrnes prescnbed by the statute As a iesult of the wrongfitl




                                                      8
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 9 of 13




conduct of AiG, Plarntitt"5 clainl has not been timely pard, an(i he has been deprnved of the use of

the fund5 Einder the polrcy of in-iurance

          3r)     Plarntrff is entitled to a statutory eightecn percent ( 181 o) llenalt}•, attomev's fees

ancf C'ourt costs

     X.         FIFTTi C-LAIM FOR RELIEF: BREA('Ii OF DUTY OF GOOU IF A1TfT AND l~ aTR DEALPN G

          40      Plaintrff incorporates by reference all previous para,raph5 as if fullv set forth

herern, except for those paragraphs that Lvould be inconsistent i,,ith this cause of at:tion

          41      ATG owed Plaultiff a duty of good farth and fair dealrng A1G breached thrs duty

when rt corlducted an unreasonable investiLyation, denred Plarntrf't's claim even aftet A[G's Irabrlrty

had become reasclnahiv clear, delayed in paytng the claim after its lrability 'A'as rea5onahly clear.

1'ailed to farrll, evaivate and adJust Plaintift"s claim. and mtstepreserited matenal facts and policy

provrsions even when Defendant knew or should Itave ktiown that it i~.as reasonably clear that

Plaintiffs elarm ,~Nas covered Defendant's breach ofthrs duh• was a pro.rrmate cause of Plarntiff's

damati,es

                                      ,l'I.   WAIVERANI) E5TOPPEL

          42      Defendant has warved and is estopped from assertrng arlv covera4e defenses,

conditrons, excltrsrons, or eviceptions to coverage not cotitained in any reseivatron of rrghts letter

to Plaintiff

                                              Xll. DAMACEti

          43      As a drrect result of Defendant's conduct, Plaintrfl'ha-, suffered economrc damages

all of whrch he is entrtled to recover Plarntiff is entrtled to reco,~er. rn addrtron to the amount of

the claim, interest on thc.° amount of the claim at a rate ot' S°'o on top ofthe interest rate determined

bv Tet I--rn C ode § '104 001, togetlier with reasonable attorney's fees Plarntrff rs also entitled to




                                                     0
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 10 of 13




 recover mental an~.zuish damages because L)efendant acted in bad faith and because Defendant's

 knowitng conduct vhas the prodricing cause of Plaintitf s mental anguish

        -t-}     Pursuant to the DTPA and TFXnS INSURnNCE Covr, Plaintiff is also entitled to

 recover treble dania.ges because Defendant's conduct was committed kno«ingl~

        4-5     Plauitiff is ent2 tled to exempVary dama,es as a result of Def'ertdant's breach of duties

 owed When viewed oblectively from the standpoi nt of the Defendant at the tinte of the occun-ence

 tn question, Defendant'S conduct invoNed an extreme degree of risl., contiiderin, the probabilit},

 and magnitude of the harm to others and which the Defendant had actual, suhlective ativareness of

 the risk imolved, but ne\eftheless proceeded with conscious indiffeEence to ttie jiglits, safety, or

 welfare of other;;

        -tb     Pursu.lnt to TFt R CiV P-t7, Plaintiff seeks monetary relief of c}ver $ 000,000

                                         Y111. ATTORNEY FEES

        47      Pursuant to TEXAS CIviL PRACTICES ANI3 REMEDIES (bDE ;$ 001, e! %ec(., DTPA

 § 17 50(d). attd TEKAS 1NSUR ,'1NCE CC)DE § 541 152 and a 543 t)b(!, Plaintit7'seeks recrn•ery of his

 reasonable and necessary attorney's fees and court costs

                                          XlV. ,IURI' DEA4ANt)

         48     Plaintiff asserts its iight to a trial bvJury and make this deniand for a jutti• trial The

 jury fee is beui~ tendered concu rrent ~ith
                                        ~~ the f ling of this petition

                                              XV. PRAYER

         49      For these reasons Platntiff Robert Salcetti cespectfulh requests that he haw

 judgment a~ainst Defeitdant AIG Propem Casualtv Conipany for econom~c dama~es, ntental

 anguish damage5, treble damages, etemplary dania,es, reasonable and necessary attoniev's fees.




                                                   10
Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 11 of 13




 pre-lud,ment and post-ludgment interest as aliowed bv law, costs nf suit. and all other rehef to

 which Platntiff may Show hilllself lustiv entitled

                                               Respecttii(ly suUmitted.
                                               GARC M DL LA GnRzA.

                                               B}'        .ti   .I611,y {icrrWu, .11.
                                                      Jesus Garcia, Jr
                                                      State Bar No 24027389
                                                   801 Travis Street, Suite 3175
                                                   Houston, rexas 770u02
                                                   Tel 713 333 IOau
                                                  t~aN 7133331020
                                               Electronic Ser<•ice Ernail Address
                                               JGarcia=['eam(~1'UHTexasLa~\, com

                                               ATTORNEI' FOR P[.ALITIFF
    Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 12 of 13                               4/1/2019 9:54 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 32385630
                                                                                                       By: Brenda Espinoza
                                                                                                   Filed: 4/1/2019 9:54 AM

                                      CAUSE NO. 2019-16282

ROBERT SALCETTI               §                                IN THE DISTRICT COURT OF
     Plaintiff                §
                              §
v.                            §                                HARRIS COUNTY, TEXAS
                              §
AIG PROPERTY CASUALTY COMPANY §
      Defendant               §                                61ST JUDICIAL DISTRICT

            ORIGINAL ANSWER OF AIG PROPERTY CASUALTY COMPANY

       Defendant AIG Property Casualty Company (“AIG”) files this Original Answer, as

follows:

       1.      Subject to such stipulations and/or admissions that may hereinafter be made,

Defendant AIG enters a general denial pursuant to Rule 92 of the Texas Rules of Civil Procedure,

thereby denying every allegation contained in Plaintiff’s Original Petition and demanding strict

proof thereof as required by laws of the State of Texas.

       WHEREFORE, Defendant AIG Property Casualty Company prays that the relief sought in

Plaintiff’s Original Petition be denied, that Plaintiff takes nothing, and that Defendant AIG

Property Casualty Company goes hence without delay with its costs and all such other and further

relief to which it may be justly entitled to receive.

                                                        Respectfully submitted,
                                                        EGGLESTON & BRISCOE, LLP
                                                        333 Clay Street, Suite 4800
                                                        Houston, Texas 77002
                                                        (713) 659-5100 — Telephone
                                                        (713) 951-9920 — Facsimile

                                                              Raymond Gregory
                                                        By: /s/                      _______
                                                           Raymond L. Gregory II
                                                           Texas Bar No. 08438275
                                                           rlg2@egglestonbriscoe.com
                                                           John Michael Raborn
                                                           Texas Bar No. 24057364
                                                           jmr@egglestonbriscoe.com
    Case 4:19-cv-01184 Document 1-4 Filed on 04/01/19 in TXSD Page 13 of 13




                                                     ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

        I certify that on April 1, 2019, a true and correct copy of the foregoing was forwarded to
all counsel of record, including those listed below, via any proper method of service allowed by
the Texas Rules of Civil Procedure, the Local Rules for this Court, or any method of service agreed
to in writing by the parties:

       Jesus Garcia, Jr.
       Garcia De La Garza
       801 Travis Street, Suite 2175
       Houston, Texas 77002
       (713) 333-1029 – Fax
       JGarcia-team@GHTexasLaw.com

                                                     /s/Raymond Gregory ____________
                                                     Raymond L. Gregory II




                                                2
